DETAILED ACTION
The following Office action concerns Patent Application Number 17/065,596.  Claims 1-17 are pending in the application.
Claims 6 and 9-17 have been withdrawn from consideration as being drawn to non-elected inventions or species.
Election/Restrictions
A restriction requirement was sent to the Applicant on July 13, 2022.  The Applicant was required to elect among several groups of inventions and several chemical species.  The Applicant responded to the restriction requirement on September 12, 2022 and elected Group I, claims 1-11, with traverse, and surfactant as a species of an additive.  In traversing the restriction requirement, the Applicant argues that search and examination of the entire application could be conducted without serious burden.  However, examination of subject matter in different statutory categories, such as those claimed in the instant application, including a composition and an article of manufacture, requires additional search and consideration for each limitation of the additional claims.  Such additional search and consideration constitutes a serious burden for the examiner. 
Accordingly, claims 6 and 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions or species.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. § 102 as being anticipated by Sato et al (US 2019/0382607).
Sato et al teaches a conductive ink comprising silver nanowires, resin, solvent and additive (par. 13, 30).  The amount of silver nanowire is 0.01-2.0 % by weight, which equates to 0.01 to 2 parts by weight (par. 28).  The amount of resin is 0.005-2.0 % by weight, which equates to 0.005 to 2 parts by weight (par. 29).  The amount of additive is 0.01-2.0 % by weight, which equates to 0.01 to 2 parts by weight (par. 30). The amount of solvent is determined by subtraction to be about 94-99.9 % by weight, which equates to 94-99.9 parts by weight.
The ink has a viscosity of 1-100 mPa∙s, which is 1-100 cP (par. 69).  The ink has a surface tension of 20-80 mN/m (par. 69).  The ink is capable of being sprayed because it has the claimed ink composition and the claimed ink properties.
The resin is a urethane resin having a polycarbonate skeleton (par. 22).  A resin having a polycarbonate skeleton is a polycarbonate resin.
Claims 1, 4, 5, 7, 8 are rejected under 35 U.S.C. § 102 as being anticipated by, or, alternatively, under 35 U.S.C. § 103 as being obvious over Kambe et al (US 11,343,911).
Kambe et al teaches a conductive ink comprising metal nanowires, binder resin, solvent, surfactant and other additives (col. 11, lines 33-45; col. 13, lines 8-20).  The amount of metal nanowire is 0.01-1 % by weight, which equates to 0.01 to 1 part by weight (col. 11, lines 59-65).  The amount of binder resin is 0.02-5 % by weight, which equates to 0.02 to 5 parts by weight (col. 12, lines 38-45).  The amount of surfactant is 0.01-1 % by weight, which equates to 0.01 to 1 parts by weight (col. 12, lines 55-64).  The amount of additive is 0.0005-1 % by weight, which equates to 0.005 to 1 parts by weight (col. 12, lines 48-53).  The amount of solvent is determined by subtraction to be about 92-99.9 % by weight, which equates to 92-99.9 parts by weight.  The metal nanowires include silver nanowires (col. 12, lines 4-5).  The binder resin includes polyvinyl butyral (col. 13, line 28).  The ink is deposited by spraying (col. 20, lines 1-4).
Regarding claim 8, the claimed amount of surfactant of 0.001 to 0.01 parts would have been obvious to a person of ordinary skill in the art over the prior art range of 0.01 to 1 parts, since the ranges overlap at an amount of 0.01.
In the event that the above disclosure is not sufficiently specific to anticipate the above listed claims, the examiner submits that the selection of the instantly claimed components and amounts thereof would have been obvious to a person of ordinary skill in the art since Kambe et al teaches a conductive ink comprising each of the recited components within the claimed ranges.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        October 12, 2022